DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Response to Amendment
Applicant's amendment, filed 7/20/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims.  Claims 10-15, 21-25 and 27-35 remain pending.  
Response to Arguments

Applicant’s arguments, filed 7/20/2021, have been considered but are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.
Information Disclosure Statement
The Information Disclosure Statements (IDS) are in compliance; however due to the large number of cited references, the examiner has considered the references to the extent reasonably expected during normal examination time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-13, 23-25, 27, 29, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4858557 by Pozzetti et al. taken collectively with US Patent 5053247 by Moore et al. or visa versa, each taken collectively with JP 61136676, US Patent 5279986 by Maloney et al. and US Patent Application Publication 20170191685 by Ronne et al.
Claim 10:  Pozzetti discloses a reaction chamber with two walls, a housing (42) comprising an inner surface and exterior, a region between the bell jar and the housing defining a region that air is configured to flow, a plurality of heating elements in the region and a cooling medium conduit disposed in the region adjacent to the interior housing surface and disposed entirely outward of the heating elements, wherein the cooling medium is configured to circulate in the conduit to cool the air circulating in the region and controlling the temperature of the bell jar (see Figure 1 and accompanying text, columns 6-8). 
Pozzetti discloses controlling the temperature by using a device (motor) configured to cause movement of the air within the region relative to the exterior wall and using a controller configured to control/vary the speed of the motor based on a measured temperature to vary the flow rate of the convective medium during the operation (column 7, lines 4-30).  Pozzetti discloses various locations of the measuring of the temperature and such would encompass the measured temperature of the exterior wall. 
 Pozzetti fails to disclose the heating lamps and reflective surface.  However, Moore, also teaching of a similar epitaxial bell jar reactor (compare Figure 1 of both references) and each discloses air flow and heat exchanger to control the temperature of the bell jar.  Moore discloses a known heat source for such an arrangement includes a plurality of heat lamps and a reflective surface disposed outward and configured to reflect radiation emitted toward the 
Therefore taking the references collectively, it would have been obvious to have modified Pozzetti to use the known heating and cooling mechanism, that is heating lamps,  reflector and cooling medium conduit, with a reasonable expectation of predictable control and epitaxial growth.  
Alternatively, Moore discloses all the features of the claims as outlined above; however, fails to disclose the location of the heat exchanger 153 is a conduit as claimed and the control system as claimed.  However, the examiner notes that such is explicitly made obvious by Pozzetti and therefore modification of Moore to adjust the air flow/temperature as claimed 
Pozzetti discloses various locations of the measuring of the temperature and such would encompass the measured temperature of the exterior wall and Moore discloses the desire to maintain the walls at a constant temperature and controlling air flow (columns 3, lines 45-65) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to have measured the temperature of the wall using the sensor to reap the benefits as outlined by Moore.
Pozzetti with Moore or visa versa discloses all that is taught above and Pozzetti and Moore each individually disclose epitaxial onto wafers on a susceptor; however fails to explicitly disclose configured to supply gases horizontally into the reaction space.  However, JP 676, also disclosing a bell jar with epitaxial growth on wafers and discloses a reactor configured to supply gases horizontally to the reaction space (Figure 5).  Therefore, taking the references collectively, it would have been obvious to have modified Pozzetti with Moore or visa versa to configure the apparatus to provide horizontal flow to the reaction space as such is taught by JP 676 and therefore predictable results would follow.
As for the requirement of the heat lamp at least one of above or below the susceptor, the examiner notes that the prior art Moore discloses the lamps are arranged above and below what can reasonably be considered a susceptor, that is the region holding the substrate (see Figure 3A and accompanying text).  Additionally, Moore discloses adjusting the size and shape of the susceptor and therefore it would have been obvious to have modified the susceptor such that the plurality of lamps would include at least one above and below the susceptor.

Pozzetti with Moore or visa versa each with JP 676 discloses all that is taught above and Pozzetti and Moore each individually disclose heat exchangers are include a fluid circulating to cool the convective medium (air) in the passage (Pozzetti at column 7, lines 15-20 and Moore at Column 3, lines 50-65); however, the references fail to explicitly disclose the chiller as claimed.  However, Ronne discloses a method for temperature control of a chamber using an air flow in a region and a heat exchanger and discloses the heat exchanger use a cooling water that includes a cooled liquid (water) passing such that it will cool the air flow (0025, 0028-0030) and “cool fluid” would necessarily include a chiller as claimed.  At the very least using what can reasonably be a chiller as claimed would have been obvious as predictable to provide a chilled fluid.  
Therefore, taking the references collectively, it would have been obvious have modified Pozzetti with Moore or visa versa and include a chiller as claimed to provide the fluid to the water flow in the heat exchanger as such is known mechanism for providing temperature control.  This would include chilling to a predetermined temperature as this is intended use of the claimed chiller.
As for the control of the chiller, Ronne discloses controlling the temperature of the cold fluid and the flow rate of the cold fluid in the heat exchanger as well as the speed of the blower (0030) which would necessarily include controlling the chiller as claimed.  This would adjust the 
Claim 11:  Moore discloses the heat exchanger 153 (i.e. cooling medium conduit) is directly coupled to and abutting the second side of the reflector (figure 3) .
Claim 12:  Moore discloses the reflective surface is between the exterior wall and the cooling conduit such that no cooling conduits are inward of the reflective surface (see Figure 1).
	Claim 13:  Pozzetti discloses the pyrometry device to measure the wall temperatures, which would encompass the claimed remote thermometer configured to measure irradiance from the wall (0085).  The requirement of measuring a temperature representative of the temperature of the exterior wall surface is 1) intended use and not limiting the structure and 2) temperature representative is not defined to distinguish the prior art temperature which can reasonably be considered to be a temperature that is “representative” of the exterior wall surface temperature.
	Claim 23:  Moore discloses such and thus makes obvious (see Figure 1).
	Claims 24:  The limitations of this claim are rejected for the same reasons as set forth above.  Moore discloses an apparatus with a quartz chamber, housing and forced air and discloses the wall thickness of 3mm (see e.g. column 14, lines 55-60, Figure 1A and 3A and 
Claim 25:  Pozzetti discloses the controller is configured to concurrently control the flux of water in the heat exchanger and the air motor and therefore reads on this claim in combination with the discussions above (Column 7, lines 3-20).
Claim 27:   Pozzetti discloses the pyrometry device capable of measuring the wall temperatures, which would encompass the claimed remote thermometer configured to measure irradiance from the wall.
Claim 29:  Such is made obvious for the reasons set forth above.
Claim 32:  Pozzetti is capable of meeting the requirement “whereby a temperature of the exterior wall surface is maintained within a predefined temperature range” as such is an intended use of the claimed process.
Claim 33 and 35:  The prior art discloses control over the temperature as outlined in detail above.  The examiner note Ronne discloses and thus makes obvious controlling the temperature of the chiller, flow rate of the cold fluid, speed of blower in response to measured temperature of the process modules (0026).  As for the claim requirement of periodically measuring and controlling, the examiner notes the claims fail to disclose the period and therefore the prior art would necessarily include controlling to some undefined period and therefore controlled configured to measure/sense at a period would have been obvious as predictable.
Claim 33-35:  Additionally, the examiner notes the periodic rate of the control of temperature would be recognized by one of ordinary skill in the art as a result effective .

Claim 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne and further with US Patent Application Publication 20070074665 by Chacin et al.  
		Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne makes obvious the claim requirements as discussed above and discloses temperature control and using a quartz chamber and pyrometer; however, fails to disclose wavelength as claimed. However, Chacin, also discloses an apparatus temperature control and measuring the temperature of the quartz and configuring the pyrometer to detect wavelength from 4.8 to 5.2 microns (0034).  Therefore, taking the references collectively it would have been obvious to have configured the pyrometer to measure the claimed wavelength as such is known and suitable in the art for pyrometers.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne and further with US Patent 7955646 by Cruse et al.  
Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne makes obvious the claim requirements as discussed above; however, fails to disclose heating elements in the susceptor.  However, Cruse also discloses heating elements and heating a substrate during processing and discloses various methods to control the heating include heating lamps (such as that taught Pozzetti taken collectively with Moore) and also discloses including a resistive heating in the susceptor (column 7, lines 45-60).  Therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention it would have been obvious to have include resistive heating elements to control the substrate as such a combination with heating lamps is known as evidenced by Cruse.
	
Claims 21-22 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne and further with US Patent 6095083 by Rice et al. and US Patent Application Publication 20080314892 by Graham.
Pozzetti taken collectively with Moore, JP 676, Maloney and Ronne discloses and makes obvious the claims as discussed above and disclose the cooling and temperature control of the chamber.  However does not explicitly disclose a shield.  However, Rice also discloses a vapor process using heating lamps discloses including a shield around the temperature sensor so as to protect the sensor from the exposure relative to the heat lamps (see Figure 34 and accompanying text).  Therefore, taking the references collectively, using a shield to protect the temperature sensor(s) would have been obvious to prevent heat lamp radiation from affecting the sensors.    Graham discloses a shield with a coating assists in temperature readings (0003, 
As for the location, the determination of the location of the shield to protect the sensors would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to provide a sensor that is not affected by the radiation from the heat lamps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718